Exhibit 10.34

GUARANTY AGREEMENT
[TENANT IMPROVEMENTS AND LEASING COMMISSIONS]

 

This GUARANTY AGREEMENT (this “Guaranty”) is made as of November 15, 2006, by
GRIFFIN LAND & NURSERIES, INC., a Delaware corporation (“Guarantor”), in favor
of FIRST SUNAMERICA LIFE INSURANCE COMPANY, a New York corporation (“Lender”).

1.                                       Loan and Note.  This Guaranty is
executed in connection with a $20,983,087.99 loan (“Loan”) made by Lender to
Tradeport Development II, LLC, a Connecticut limited liability company
(“Borrower”).  The Loan is (a) evidenced by an Amended and Restated Promissory
Note of even date herewith in the original principal amount of the Loan
(“Note”), and (b) secured by, among other things, an Amended and Restated
Mortgage Deed, Security Agreement, Fixture Filing, Financing Statement and
Assignment of Leases and Rents of even date herewith granted by Borrower for the
benefit of Lender (“Mortgage,” and, together with the Note and all other
documents executed by Borrower evidencing and/or securing the Loan, “Loan
Documents”) covering certain real property commonly known as 75 International
Drive, 754 Rainbow Road and 758 Rainbow Road, Windsor, Connecticut, and more
particularly described in the Mortgage (the “Property”).  All capitalized terms
used herein without definition shall have the meanings given to such terms in
the Mortgage.

2.                                       Purpose and Consideration.  The
execution and delivery of this Guaranty by Guarantor is a condition to Lender’s
willingness to make the Loan to Borrower, is made in order to induce Lender to
make the Loan, and is made in recognition that Lender will be relying upon this
Guaranty in making the Loan and performing any other obligations it may have
under the Loan Documents.  Guarantor has a significant ownership interest in
Borrower, and, accordingly, acknowledges that Guarantor will receive material
direct and indirect benefit from Lender making the Loan to Borrower.

3.                                       Guaranty.

(a)                                  Guarantor hereby guarantees absolutely,
primarily, and irrevocably, payment and performance of all obligations of
Borrower prior to delinquency for construction work, tenant improvements and
leasing commissions in connection with the leasing of a portion of the Property
to FedEx Ground Package System, Inc., free and clear of any and all liens,
charges, security interests and claims of any kind and nature whatsoever other
than the lien of the Mortgage (collectively, the “Obligations”).  Guarantor
agrees that this is a guaranty of payment and performance, and not of
collection.  Without limiting the foregoing, Guarantor acknowledges that the
Obligations include approximately $323,000.00 of construction costs due on or
around November 30, 2006, approximately $64,000.00 of construction retainage due
on or around December 31, 2006 and approximately $65,000.00 of leasing
commissions due on or around December 1, 2006.

(b)                                 The failure of Guarantor to timely fulfill
the Obligations as set forth herein shall constitute an Event of Default
hereunder, and Guarantor shall be liable


--------------------------------------------------------------------------------


to Lender hereunder, jointly and severally, for the cost to pay and/or complete
the Obligations.  The failure of Guarantor to timely fulfill the Obligations as
set forth herein shall also constitute an Event of Default under Section 6.3 of
the Mortgage.

4.                                       Guaranty is Independent and Absolute. 
The obligations of Guarantor hereunder are independent of the obligations of
Borrower and of any other person who may become liable with respect to the
Obligations.  Guarantor is jointly and severally liable with Borrower and with
any other guarantor for the full and timely payment and performance of all of
the Obligations.  Guarantor expressly agrees that a separate action or actions
may be brought and prosecuted against Guarantor (or any other guarantor),
whether or not any action is brought against Borrower, any other guarantor or
any other person for any Obligations guaranteed hereby and whether or not
Borrower, any other guarantor or any other persons are joined in any action
against Guarantor.  Guarantor further agrees that Lender shall have no
obligation to proceed against any security for the Obligations prior to
enforcing this Guaranty against Guarantor, and that Lender may pursue or omit to
pursue any and all rights and remedies Lender has against any person or with
respect to any security in any order or simultaneously or in any other manner. 
All rights of Lender and all obligations of Guarantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Note or any other Loan Document, and (b) any other
circumstances which might otherwise constitute a defense available to, or a
discharge of Borrower in respect of, the Obligations.

5.                                       Authorizations to Lender.  Guarantor
authorizes Lender, without notice or demand and without affecting Guarantor’s
liability hereunder, from time to time (a) to renew, extend, accelerate or
otherwise change the time for payment of, change, amend, alter, cancel,
compromise or otherwise modify the terms of the Note, including increasing the
rate or rates of interest thereunder agreed to by Borrower, and to grant any
indulgences, forbearances, or extensions of time; (b) to renew, extend, change,
amend, alter, cancel, compromise or otherwise modify any of the terms,
covenants, conditions or provisions of any of the Loan Documents or any of the
Obligations; (c) to apply any security and direct the order or manner of sale
thereof as Lender, in Lender’s discretion, may determine; (d) to proceed against
Borrower, Guarantor or any other guarantor with respect to any or all of the
Obligations without first foreclosing against any security therefor; (e) to
exchange, release, surrender, impair or otherwise deal in any manner with, or
waive, release or subordinate any security interest in, any security for the
Obligations; (f) to release or substitute Borrower, any other guarantors,
endorsers, or other parties who may be or become liable with respect to the
Obligations, without any release being deemed made of Guarantor or any other
such person; and (g) to accept a conveyance or transfer to Lender of all or any
part of any security in partial satisfaction of the Obligations, or any of them,
without releasing Borrower, Guarantor, or any other guarantor, endorser or other
party who may be or become liable with respect to the Obligations, from any
liability for the balance of the Obligations.

6.                                       Application of Payments Received by
Lender.  Any sums of money Lender receives from or for the account of Borrower
may be applied by Lender to reduce any of the Obligations or any other liability
of Borrower to Lender, as Lender in Lender’s discretion deems appropriate;
provided, however, if Lender receives any amounts from Guarantor in response to
Lender’s demand for payment of any of the Obligations, the Obligations will be

2


--------------------------------------------------------------------------------


deemed to have been reduced (or eliminated, as the case may be, but subject to
Section 15 below) by the amount paid by Guarantor, regardless of how Lender
applies such Funds.

7.                                       Waivers by Guarantor.  In addition to
all waivers expressed in any of the Loan Documents, all of which are
incorporated herein by Guarantor, Guarantor hereby waives (a) presentment,
demand, protest and notice of protest, notice of dishonor and of non-payment,
notice of acceptance of this Guaranty, and diligence in collection; (b) notice
of the existence, creation, or incurring of any new or additional Obligations
under or pursuant to any of the Loan Documents; (c) any right to require Lender
to proceed against, give notice to, or make demand upon Borrower; (d) any right
to require Lender to proceed against or exhaust any security or to proceed
against or exhaust any security in any particular order; (e) any right to
require Lender to pursue any remedy of Lender; (f) any right to direct the
application of any security held by Lender; (g) any right of subrogation, any
right to enforce any remedy which Lender may have against Borrower, any right to
participate in any security now or hereafter held by Lender and any right to
reimbursement from the Borrower for amounts paid to Lender by Guarantor until
all of the Secured Obligations (as defined in the Mortgage) have been satisfied;
(h) benefits, if any, of Guarantor under any anti-deficiency statutes or
single-action legislation; (i) any defense arising out of any disability or
other defense of Borrower, including bankruptcy, dissolution, liquidation,
cessation, impairment, modification, or limitation, from any cause, of any
liability of Borrower, or of any remedy for the enforcement of such liability;
(j) any statute of limitations affecting the liability of Guarantor hereunder;
(k) any right to plead or assert any election of remedies by Lender; and (l) any
other defenses available to a surety under applicable law.

8.                                       Subordination by Guarantor.  Guarantor
hereby agrees that any indebtedness of Borrower to Guarantor, whether now
existing or hereafter created, shall be and is hereby subordinated to the
indebtedness of Borrower to Lender under the Loan Documents.  At any time during
which a Default or Event of Default shall exist, Guarantor shall not accept or
seek to receive any amounts from Borrower on account of any indebtedness of
Borrower to Guarantor.

9.                                       Bankruptcy Reimbursements.  Guarantor
hereby agrees that if all or any part of the Obligations paid to Lender by
Borrower or any other party liable for payment and satisfaction of the
Obligations (other than Guarantor) are recovered from Lender in any bankruptcy
proceeding, Guarantor shall reimburse Lender immediately on demand for all
amounts of such Obligations so recovered from Lender, together with interest
thereon at the default rate set forth in the Note from the date such amounts are
so recovered until repaid in full to Lender, and, for this purpose, this
Guaranty shall survive repayment of the Loan.

10.                                 Jurisdiction and Venue.  Guarantor hereby
submits itself to the jurisdiction and venue of any federal court located in the
State of Connecticut or any state court located in Hartford County, Connecticut
in connection with any action or proceeding brought for enforcement of
Guarantor’s obligations hereunder, and hereby waives any and all personal or
other rights under the law of any other country or state to object to
jurisdiction within such locations for purposes of litigation to enforce such
obligations.  Guarantor agrees that service of process upon Guarantor shall be
complete upon delivery thereof in any manner permitted by law.

3


--------------------------------------------------------------------------------


11.                                 Financial Statements.  For so long as any of
the Obligations remain unsatisfied, Guarantor shall furnish to Lender such
financial information required to be furnished by Guarantor pursuant to Section
4.12 of the Mortgage.

12.                                 Assignability.  This Guaranty shall be
binding upon Guarantor and Guarantor’s heirs, representatives, successors, and
assigns and shall inure to the benefit of Lender and Lender’s successors and
assigns.  This Guaranty shall follow the Note and other Loan Documents which are
for the benefit of Lender, and, in the event the Note and other Loan Documents
are negotiated, sold, transferred, assigned, or conveyed by Lender in whole or
in part, this Guaranty shall be deemed to have been sold, transferred, assigned,
or conveyed by Lender to the holder or holders of the Note and other Loan
Documents, with respect to the Obligations contained therein, and such holder or
holders may enforce this Guaranty as if such holder or holders had been
originally named as Lender hereunder.

13.                                 Payment of Costs of Enforcement.  In the
event any action or proceeding is brought to enforce this Guaranty, Guarantor
shall pay all actual, out-of-pocket costs and expenses of Lender in connection
with such action or proceeding, including, without limitation, all attorneys’
fees incurred by Lender.

14.                                 Notices.  Any notice required or permitted
to be given by Guarantor or Lender under this Guaranty shall be in writing and
will be deemed given (a) upon personal delivery, (b) on the first business day
after receipted delivery to a courier service which guarantees next-business day
delivery, or (c) on the third business day after mailing, by registered or
certified United States mail, postage prepaid, in any case to the appropriate
party at its address set forth below:

If to Guarantor:

Griffin Land & Nurseries, Inc.

90 Salmon Brook Street

Granby, Connecticut 06035

Attention: Mr. Frederick Danziger

If to Lender:

First SunAmerica Life Insurance Company

c/o AIG Global Investment Corp.

1 SunAmerica Center, 38th Floor

Century City

Los Angeles, California 90067-6022

Attn:  Director-Mortgage Lending and Real Estate

Either party may change such party’s address for notices or copies of notices by
giving notice to the other party in accordance with this Section 14.

15.                                 Reinstatement of Obligations.  If at any
time all or any part of any payment made by Guarantor or received by Lender from
Guarantor under or with respect to this Guaranty is or must be rescinded or
returned for any reason whatsoever (including, but not

4


--------------------------------------------------------------------------------


limited to, the insolvency, bankruptcy or reorganization of any Guarantor), then
the obligations of Guarantor hereunder shall, to the extent of the payment
rescinded or returned, and to the extent permitted by law, be deemed to have
continued in existence, notwithstanding such previous payment made by Guarantor,
or receipt of payment by Lender, and the obligations of Guarantor hereunder
shall continue to be effective or be reinstated, as the case may be, as to such
payment, all as though such previous payment by Guarantor had never been made.

16.                                 Severability of Provisions.  If any
provision hereof or of any other Loan Document shall, for any reason and to any
extent, be invalid or unenforceable, then the remainder of the document in which
such provision is set forth, the application of the provision to other persons,
entities or circumstances, and any other document referred to herein shall not
be affected thereby but instead shall be enforceable to the maximum extent
permitted by law.

17.                                 Joint and Several Obligation.  If Guarantor
is more than one person or entity, then (a) all persons or entities comprising
Guarantor are jointly and severally liable for all of the Obligations; (b) all
representations, warranties, and covenants made by Guarantor shall be deemed
representations, warranties, and covenants of each of the persons or entities
comprising Guarantor; (c) any breach, default or Event of Default by any of the
persons or entities comprising Guarantor hereunder shall be deemed to be a
breach, default, or Event of Default of Guarantor; and (d) any reference herein
contained to the knowledge or awareness of Guarantor shall mean the knowledge or
awareness of any of the persons or entities comprising Guarantor.

18.                                 Waiver.  Neither the failure of Lender to
exercise any right or power given hereunder or to insist upon strict compliance
by Borrower, Guarantor, any other guarantor, or any other person with any of its
obligations set forth herein or in any of the Loan Documents, nor any practice
of Borrower or Guarantor at variance with the terms hereof or of any Loan
Documents, shall constitute a waiver of Lender’s right to demand strict
compliance with the terms and provisions of this Guaranty.

19.                                 Certain Waivers.  GUARANTOR, BY SIGNING THIS
GUARANTY, AND LENDER, BY ACCEPTING IT, EACH KNOWINGLY, IRREVOCABLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS GUARANTY, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER
AND GUARANTOR ENTERING INTO THE LOAN.

20.                                 Applicable Law.  This Guaranty and the
rights and obligations of the parties hereunder shall be governed by and
interpreted in accordance with the laws of the State of Connecticut.

[Balance of Page Intentionally Left Blank]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

GUARANTOR:

 

 

 

GRIFFIN LAND & NURSERIES, INC., a
Delaware corporation

 

 

 

 

 

By:

  /S/ Anthony Galici

 

Name:

  Anthony Galici

 

Title:

  Vice President

 


--------------------------------------------------------------------------------